Dual Office — School Board — Membership A dentist serving on the School Board of Norman, Oklahoma, may not also serve on the Board of Governors of Registered Dentists because of 51 O.S. 6 [51-6] (1961).  The Attorney General is in receipt of your letter of March 15, wherein you request an official opinion in the following question: "Can an individual (Dentist) duly elected and serving on the School Board of the City of Norman, Oklahoma, also be elected to membership on this Constitutional Board?" We must assume when you speak of this Constitutional Board in your question you have in mind the Board of Governors of Registered Dentists. Please be advised that Article V, Section 39, of the Constitution of Oklahoma provides in part: "The legislature shall create a . . . Board of Dentistry . . . and prescribe the duties . . . ." Such Board of Dentistry was provided for by the legislature and the provisions of law pertaining thereto are now found at 59 O.S. 327.1 [59-327.1] to 59 O.S. 327.52 [59-327.52] [59-327.52] (1961).  There is no doubt from reading the provisions pertaining to the Board of Governors of Registered Dentists of Oklahoma that such board members are public officers. This office has held in many instances that members of the Board of Education of a school district in Oklahoma are public officers.  51 O.S. 6 [51-6] (1961), provides in part as follows: "No person holding an office under the laws of the state . . . shall, during his term of office, hold any other office . . . under the laws of the state." It is, therefore, the opinion of the Attorney General that your question be answered in the negative.  (W. J. Monroe)